Citation Nr: 0323178	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-11 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the lumbar spine.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disorder.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel

INTRODUCTION

The veteran had active service from March 1953 to January 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  


FINDINGS OF FACT

1.  The veteran is not shown to have osteoarthritis of the 
lumbar spine that is etiologically related to active service. 

2.  In a January 1998 decision, the Board denied service 
connection for a bilateral ankle disorder and a bilateral 
knee disorder.  

3.  Evidence associated with the veteran's claims folder 
subsequent to the Board's January 1998 decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the lumbar spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

2.  The January 1998 Board decision denying service 
connection for a bilateral ankle disorder and a bilateral 
knee disorder is final.  38 U.S.C.A. §§ 5103, 5103A, 7104 
(West 2002); 38 C.F.R. § 20.1104 (2002).

3.  Since the January 1998 Board decision, new and material 
evidence has not been received, and the veteran's claims of 
entitlement to service connection for a bilateral ankle and a 
bilateral knee disorder are not reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case, together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claims.  The regulation 
implementing the VCAA was provided in the April 2002 
statement of the case.  Furthermore, in July 2001, the RO 
sent a letter to the veteran explaining the VCAA and asking 
him to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The letter also 
told him exactly what evidence was needed to substantiate a 
claim for service connection and informed him what evidence 
VA had already obtained at that time, as well as told him 
what constituted new and material evidence to reopen a 
previously denied claim.  The veteran was asked to identify 
all VA and private health care providers who had records 
pertinent to his claims and to complete releases for each 
such provider.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the VCAA notification letter sent to the 
veteran in July 2001 essentially complied with the recent 
holding of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In 
DAV, the Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid to the extent it provides a claimant "not less 
than 30 days" to respond to a VCAA notification letter sent 
by the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board sent the VCAA 
notification letter to the veteran.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, even though the 
letter did request a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Since that one-year time period has 
now expired, it is clear that the claimant has nothing 
further to submit, and adjudication of his claims can 
proceed. 

With respect to VA's duty to assist the veteran in 
development of his claim of entitlement to service connection 
for osteoarthritis of the lumbar spine, private medical 
reports and VA treatment records have been obtained.  Various 
requests for service medical records have resulted in 
obtaining as many records as are available.  The veteran has 
not referenced any additional outstanding records that he 
wanted VA to obtain or that he felt were relevant to his 
claim of entitlement to service connection for osteoarthritis 
of the lumbar spine.  He has referenced receiving treatment 
from private doctors, but he also stated that efforts to 
locate those doctors were unsuccessful or doctors were 
deceased.  Based on his statements, it would be futile to 
make requests for those records.  In addition, in an August 
2002 statement, the veteran asserted that he had no 
additional evidence to submit in support of this claim.  In 
other words, there is no basis for speculating that relevant 
evidence exists that VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2002).  
While the medical evidence of record shows that the veteran 
currently has osteoarthritis of the lumbar spine, there is no 
evidence that the veteran suffered an event, injury, or 
disease related to his back during active service, and there 
is no evidence of record indicating that his osteoarthritis 
of the lumbar spine may be associated with his active 
service.  As such, an examination is not necessary.  

Furthermore, with a claim to reopen, such as the ankle and 
knee claims in this case, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  See, e.g., VBA Fast Letter 01-13 (February 5, 
2001).  VA does not have a duty to provide the appellant a VA 
examination if the claim is not reopened.  The VCAA 
explicitly stated that, regardless of any assistance provided 
to the claimant, new and material evidence must still be 
submitted to reopen a claim.  38 U.S.C. § 5103A(f) (West 
2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2002).  As discussed 
above, in this case, the RO complied with VA's notification 
requirements and informed the appellant of the information 
and evidence needed to substantiate these claims.  Since no 
new and material evidence has been submitted in conjunction 
with the recent claims, an examination is not required. 

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefits flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Pertinent Law and Regulations: Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a legally-established period of time after 
service must have had their onset in service.  38 U.S.C.A. 
§§ 1110, 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for arthritis may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Legal Analysis

The Board has reviewed all the evidence of record, including, 
but not limited to, the veteran's contentions; service 
medical records; private medical reports; and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, will be summarized where appropriate.  The Board 
recognizes that some of the veteran's service medical records 
are missing from the claims file.  A June 1995 letter from 
the National Personnel Records Center indicated that the 
veteran's records were located in an area that suffered 
significant damage in a June 1973 fire.  It appears that some 
of the service medical records could not be recovered.  As 
such, the Board has a heightened duty to explain its findings 
and conclusions and to carefully consider the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of a current disability, private 
medical reports and VA treatment records dated 1989 to 1995 
reflect that the veteran suffers from osteoarthritis of the 
lumbar spine.  An April 1990 CT scan of the veteran's lumbar 
spine revealed mild L3-L4 and moderate L4-L5 hypertrophic 
degenerative osteoarthritis.  In addition, moderate to marked 
hypertrophic degenerative osteoarthritis at L5-S1 with market 
left neuroforaminal stenosis and mild left lateral recess 
stenosis was observed, though no disc herniation was seen.  
In April 1990, the veteran denied having any problems with 
his back when seeking treatment from D.A.M., M.D.  In April 
1993, D.A.M., M.D., asserted that the veteran's back disorder 
had worsened over the past 3 months to the point that he had 
fallen on several occasions.  It was noted that he had 
problems walking on his toes and had radicular symptoms down 
the back of his legs.  

In October 1995, the veteran was admitted to a VA medical 
facility for complaints of a chronic backache.  He described 
the backache as constant, dull, and tight-feeling.  He 
indicated that he had no back complaints since 1989 but 
stated that the pain had increased in the previous year.  An 
examination of the spine did not reveal any deformity or 
tenderness.  An MRI revealed mild degenerative changes 
throughout the lumbar spine, most marked at L5-S1, with no 
evidence of focal disc herniation.  It was indicated that the 
veteran's chronic back problem was "old."  He was 
prescribed medication and back exercises.  It was noted that 
the veteran did well with the prescribed treatment and at 
discharge he did not have a backache.  In October 1995, the 
veteran also denied any history of back injury or accident.  
A July 1996 treatment note reflects the veteran's history of 
back pain since the 1980s.  In January 1997, in connection 
with other compensation claims, the veteran submitted a 
statement indicating that he was not claiming service 
connection for his back condition.

A review of the evidence of record has shown that the veteran 
currently suffers from osteoarthritis of the lumbar spine, 
particularly moderate to marked hypertrophic degenerative 
osteoarthritis at L5-S1. 

With respect to evidence of osteoarthritis of the lumbar 
spine occurring during active service, the veteran's service 
medical records contain no complaints, treatment, or 
diagnoses of any back pain or disorder.  The January 1955 
separation examination indicated that the veteran's spine was 
"normal."  As such, there is no evidence that the veteran 
was diagnosed with osteoarthritis of the lumbar spine, or any 
other back disorder, during active service.

Presumptive service connection is not warranted because there 
is no medical evidence showing arthritis was manifested 
within the first post-service year.  As discussed in more 
detail below, the first medical evidence showing treatment 
for back-related complaints is dated decades after service.

The veteran has asserted that he developed osteoarthritis of 
the lumbar spine during active service that has continued to 
the present time.  His statements to that effect are not, 
however, corroborated by the medical evidence of record.  The 
medical evidence fails to establish a nexus between the 
veteran's current degenerative osteoarthritis of the lumbar 
spine and any in-service back disorder.  While the veteran 
has been treated for chronic backaches and osteoarthritis of 
the lumbar spine on several occasions, no physician has 
offered comment as to the etiology of the veteran's back 
disorder.  Moreover, as the record contains no 
contemporaneous evidence that the veteran sustained a back 
injury or was diagnosed with osteoarthritis of the lumbar 
spine during active service, and there is no evidence that 
the veteran received treatment for any back pain or disorder 
until more than 30 years after separation from service, there 
is no prior evidence of a back disorder on which to base a 
nexus opinion.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  The veteran 
has also repeatedly dated onset of his symptoms to the 1980s, 
again, many years after service.  Those statements, made long 
before he filed his claim for compensation, have more 
probative weight than the allegations he makes now that he 
has had back problems ever since service.  It must also be 
noted the medical evidence contains his explicit denials of 
back injury, accident, etc. 

The Board notes that mere recitation of the veteran's self-
reported lay history would not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  
Therefore, the Board finds that an offered medical opinion, 
as to etiology, would not be useful in the present case.  

Absent evidence of osteoarthritis of the lumbar spine or back 
disorder occurring during active service, or medical evidence 
linking the veteran's current osteoarthritis of the lumbar 
spine to active service, the service connection claim is not 
warranted.  

To the extent that the veteran contends that his 
osteoarthritis of the lumbar spine is related to active 
service, it is well established that persons without medical 
training, such as the veteran, are not competent to provide 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  


In summary, for the reasons and bases expressed above, the 
Board concludes there is no evidence of in-service 
osteoarthritis of the lumbar spine or persuasive medical 
evidence linking the veteran's current disorder to active 
service.  The Board thus finds that a preponderance of the 
evidence is against finding that the veteran suffers from 
osteoarthritis of the lumbar spine that is etiologically 
related to active service.  There is no benefit of the doubt 
that could be resolved in the appellant's favor because the 
evidence is not in equipoise.  In fact, as discussed in more 
detail above, there is no evidence favorable to the veteran 
on point.  

C.  Pertinent Law and Regulations: New and Material Evidence

The veteran requests that the Board reopen and grant his 
claims of entitlement to service connection for a bilateral 
ankle disorder and bilateral knee disorder on the basis that 
he has submitted new and material evidence.  The Board 
observes that the veteran's service connection claims were 
addressed in a January 1998 Board decision and that service 
connection was denied at that time.  The Board acknowledged 
the in-service complaints concerning the veteran's legs, 
ankles, etc., but the veteran's claims were denied on the 
basis that the veteran's knees and ankles were normal at 
separation, there was no post-service medical evidence of the 
claimed disabilities until many years after service, and 
there was no evidence linking the claimed disabilities to 
service.  That decision is final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1104 (2002).  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims, and a June 1999 memorandum 
decision affirmed the Board's decision.

In July 2001, the veteran requested that his service 
connection claims be reopened.  A September 2001 rating 
decision denied reopening the veteran's claims on the basis 
that new and material evidence had not been presented.  The 
veteran disagreed with that decision and initiated a timely 
appeal.  As there is a prior final determination for this 
claim, the January 1998 Board decision, the Board is required 
to decide whether new and material evidence has been 
presented before reopening and adjudicating the veteran's 
claims of entitlement to service connection for a bilateral 
ankle disorder and a bilateral knee disorder.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claim prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.



Legal Analysis

In the present case, subsequent to the January 1998 Board 
decision, the veteran has submitted personal statements and 
VA treatment records dated 1990 to 2001.  These records show 
intermittent complaints such as swelling of the legs and 
ankles, and findings such as degenerative joint disease of 
the knees.  X-rays of the ankles were reportedly normal.  The 
veteran stated that he had experienced leg cramps in service.

While the evidence reflects complaints and treatment of ankle 
and knee pain, no comments are made as to the etiology of the 
veteran's disorders.  As such, this evidence does not 
constitute new and material evidence because although it is 
new, it does not bear directly and substantially upon the 
issue of service connection.  As discussed above, the Board 
denied these claims based upon lack of medical evidence of a 
relationship between the claimed conditions and the veteran's 
military service.  There remains a lack of such evidence.  
The veteran has not submitted any evidence to show that his 
ankle or knee disorders were incurred during active service, 
nor has he submitted evidence of a nexus opinion that any 
current bilateral ankle disorder or bilateral knee disorder 
is related to active service.   

The contentions made by the veteran since the January 1998 
Board decision requesting that his service connection claim 
be reopened cannot be considered new.  For the most part, his 
statements are duplicative and repetitive of the contentions 
he made to the Board previously.  Moreover, such statements 
are not material.  As noted above, he does not possess 
medical expertise, and he is, therefore, not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  Nothing has changed from a 
medical or factual standpoint since the 1998 denial of these 
claims.  The veteran has offered no new arguments in his 
attempt to reopen.  There is a complete lack of medical 
evidence indicating that he currently has ankle or knee 
disorders that are possibly related to his military service.  
Where, as here, the determinative issue is one of medical 
diagnosis or causation, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

For the reasons stated above, the Board finds that there has 
been no evidence submitted subsequent to the January 1998 
denial of the veteran's claims that is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.  Accordingly, new and material evidence 
has not been submitted and the claims of entitlement to 
service connection for a bilateral ankle disorder and a 
bilateral knee disorder are not reopened.  Until the 
appellant meets his threshold burden of submitting new and 
material evidence in order to reopen his claims, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


















	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for osteoarthritis of the lumbar spine is 
denied.

The claim of entitlement to service connection for a 
bilateral knee disorder is not reopened; the appeal is 
denied.

The claim of entitlement to service connection for a 
bilateral ankle disorder is not reopened; the appeal is 
denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

